Breese, J. The only question in this case is, as to the sufficiency of the proof of the execution of the deed from John Silver to Joseph B. Cofield, dated January 18,1850. The proof is made before a notary. It is quite uncertain where it was made, no venue being given, except “ United States of America.” Eor aught that appears on its face, and giving full force to every statement in it, an inference might be allowed, that it was not made in the city of Philadelphia, though the notary might reside there. It is too indefinite. Vance v. Schuyler et al., 1 Gilm. R. 163, 164. But the fatal objection is, that the proof taken is not in the form required by our statute. R. S. ch. 24, sec. 20. This section is an exact copy of the 11th section of the act of 1827, (Laws 1827, p. 98), and quoted at length in the case of Adams v. Bishop & Williams, ante. No evidence is furnished by the notary’s certificate, that he ascertained, either from his own knowledge or from the testimony of a credible witness, that Reeder was the subscribing witness. The notary only states, that he personally knows Reeder as a resident of the city of Philadelphia, and not as a subscribing witness to the deed. This defect cannot be aided by reference to the law of Pennsylvania, as the proof is not made before an officer authorized by the law of that State to take such proof. We have said, in the case of Adams v. Bishop & Williams, ante, that our law cannot be united with the law of another State,- so that, by their joint opei’ation, an acknowledgment, defective under either one of the laws, may be rendered sufficient. The proof of the execution of a deed rests on the same principle. This proof, then, not conforming to our law, as to the form, and not before the proper officer as required by the law of Pennsylvania, is insufficient. There must be entire conformity with the one law or the other, in the officer, as well as in the form used. Job et al. v. Tibbets, 4 Gilm. R. 148. The judgment of the Circuit Court is affirmed. Judgment affirmed.